Title: To George Washington from John Nicholson, 14 November 1792
From: Nicholson, John
To: Washington, George



sir,
[Philadelphia] Novr 14th 1792.

I was at a loss whether first to offer the subscription herewith that your name might grace the head thereof—or to be detered by the consideration that in your office it may be deemed if not an interference of our government, yet of the highest administrators thereof which may give offence to some other Nations, but I considered that of this you could best Judge And that if the presenting it to you was improper you would excuse it when you knew the Motives. With the highest respect And Esteem I have the honor to be your Most obedt servant

Jno. Nicholson

